DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (2/3/2022) amended claims 1-4, 6, 7, 9-19 and 21 and canceled claims 8 and 20.    
Amended claims 1 and 12 overcome prior rejection under 35 USC 112, hereby withdrawn.            
Claims 1-7, 9-19 and 21 are currently pending in this final office action.

Response to Arguments
Applicant arguments (pgs 10-12) relative to the rejection of claims 1-7, 9-19 and 21 under 35 USC 102 and 103 have been considered.  As applicant has amended the claims, relevant art is applied herein.  
Applicant arguments (pgs 7-10) relative to the rejection of claims 1-7, 9-19 and 21 under 35 USC 101 have been considered and not found persuasive. 
    Regarding applicant assertion of improvement to technology of digital currency:  the Office notes that the independent claims recite an abstract idea in the category of certain methods of organizing human activity as directed to commercial interaction (transaction using currency) – i.e., that a constraint is associated with a currency selected for a transaction and information (in a data structure) is modified. Per the analysis below, computer processors are identified as additional elements on which the abstract idea is implemented. Also, the digital currency also presents an electronic element used to implement the abstract idea and data structure is interpreted as a holder of information about a currency, which is identified as additional element (see analysis below). Applicant submission of Merriam-Webster  definition of technology and the asserted court cases notwithstanding, such technological (computer) elements, as identified and recited in the claim (per analysis below)  are merely being used to implement the abstract idea.   Accordingly, rejection of claims under 35 USC 101 is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) and does not recite additional elements that are indicative of a practical application or that are sufficient to amount to significantly more than the judicial exception.   
Claims 1-7 and 9-12 are directed to a method; claims 13-19 and 21 are directed to a system comprising memory and one or more computer processors – both are statutory categories of invention. (Step 1: Yes)
Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis and is similar to method claim 12 and system claim 13.  
Step 2A, Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:
   associating a fraction of a…currency unit with a constraint; 
   modifying…data…including a constraint; and 
  selecting…a usage of the fraction, in a monetary transaction, based on the constraint.

   Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity as they recite commercial activity (e.g., a constraint is associated with a currency selected for a transaction and information (in a data structure) is modified.  The recited one or more computer processors does not necessarily preclude the claim from reciting an abstract idea.  Claims 12 and 13 are also abstract for similar reasons.  (Step 2A Prong 1: Yes, the claims recite an abstract idea.)

Step 2A, Prong 2
   Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to
which the independent claim(s) is/are directed does not include additional limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on one or more computer processors – recited at a high level of generality (e.g., see specification paragraphs 18, 19, 29) - simply being used as tools (“apply it”) to implement the abstract idea. Also, the digital currency presents an electronic element used to implement the abstract idea.  The data structure is interpreted as a holder of information about a currency, which is also identified as an additional element used to implement the abstract idea (See e.g., MPEP §2106.05(f)).  Accordingly, the additional elements, when considered separately and as an ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.      Therefore, claims 1, 12 and 13 are directed to an abstract idea without a practical application. (Step 2A Prong 2: No.  The additional claimed elements are not integrated into a practical application.)    
  
Step 2B
     The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea) because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Thus claims 1, 12 and 13 are not patent eligible (Step 2B: No. The claims do not provide significantly more).
Dependent claims 2-7, 9-11, 14-19 and 21 are also rejected under 35 USC 101. 
   Dependent claims 2-7 and 9-11 (depending from claim 1) and claims 14-19 and 21 (depending from claim 13) further define the abstract idea – as they further describe selecting a fraction and associating it with parameters involved in exchanging the fraction in transactions.   
   Beyond the abstract idea, dependent claims 6 and 18 recite additional elements – first and second computing devices.   The additional elements are recited at a high level of generality (e.g., see specification, paragraphs 18, 28, 30, 31) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. (MPEP 2106.05(f))   The claims also recite a direct network connection, as a means to transmit data (specification para 31, 33 fig. 2).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea or amount to significantly more than the abstract idea.    
        In sum, dependent claims 2-7, 9-11, 14-19 and 21 do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
      Accordingly, for the reasons presented above, claims 1-7, 9-19 and 21 are not patent eligible under 35 U.S.C 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 12-16, 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samid (U.S. 2017/0046290). 
   Re claim 1: Samid shows a computer-implemented method of defining and using a data structure describing a virtual currency, the method comprising, using a plurality of computer processors: 
   associating a fraction of a digital currency unit with a constraint
(paras 3, 19, showing bit currency (fraction of a coin) on the internet with network computing nodes; paras 20, 21(lines 1-8), showing fraction of currency, e.g., 1 cent, and can transfer digital coin as a method of payment for any desired transaction.  Also shows examples of a currency unit - e.g. a hundred dollar coin being split into two $50 coins which are fractions of the hundred dollar coin (para 27).  Paragraphs 50 and 51 show associating the currency with what the reference labels as attributes; however, Examiner notes that if coin (or fraction) is associated with a value, that value presents a  constraint on the coin’s use in transactions (which must be equal to or less than value of coin(s)); para 59 shows information about the value of a coin),       by a computer processor among the computer processors (paras 309, 331);  
    modifying, by a computer processor among the computer processors, digital data structures including a constraint 
(paras 44, 45- This setup appears more economic as data storage and communication are concerned..., showing “bits” as data structures that store value, and as transactions are done, changing the remaining value (para 80 - Drain-only are coins which are issued at a given value, and as the bits are being paid, a status indicator is constantly updated from the maximum value of the coin down, gradually, to zero,  in conjunction with fig 4, showing example of coin/information holder (interpreted as data structure) holding information about coins and value and indicating changes in value thereto; paras 309, 331 (reciting processors)); and   
   selecting, by a computer processor among the computer processors, a usage of the fraction, in a monetary transaction, based on the constraint
(para 27, showing, in addition to the previous limitation:  A trader will be able to handle one large coin, say for $1000, and chop out of it strings corresponding to the amount to be paid. Examiner interprets as based on a value of a coin (constraint), and as regards a monetary transaction – i.e., the actual amount to be paid- a fraction of the coin is selected for use in conjunction with paras 309, 331 (reciting processors).)
   Re claim 2: Samid further shows selecting the fraction, for a transaction, based on the transaction and based on the constraint
(para 21, selecting a currency based on its value and the cost of an item in a transaction - A given “mint” will thus be able to mint (issue) coins of varying denominations, and hand them over to online or off-line users who would buy such coins by paying the corresponding value in US dollars, or any other acceptable currency. Any trader who so purchased a digital coin would be able to transfer that sequence as a method of payment for any transaction he or she could make).   
   Re claim 3: Samid further shows selecting whether or not to accept the fraction in a transaction based on a constraint associated with a receiving account and based on the constraint
(see, e.g., para 21, discussing a payee receiving a digital coin of a value and checking for redeemability (interpreted as account constraint)).  
   Re claim 4:  Samid further shows  
       associating the fraction with a secret function (para 106, showing bits with secret identity); and 
      calculating a value of the fraction based on the secret function and based on the constraint (para 106, showing higher value (constraint) of coin, the more bits there are, and based on the number of bits, a value of the bits, as the fraction of the coin, can be determined).
   Re claim 7: Samid shows the method of claim 1, comprising modifying the constraint based on a transaction, and based on the constraint (paras 44, 45- This setup appears more economic as data storage and communication are concerned..., showing “bits” as data structures that store value, and as transactions are done, changing the remaining value (para 80 - Drain-only are coins which are issued at a given value, and as the bits are being paid, a status indicator is constantly updated from the maximum value of the coin down, gradually, to zero). 
   Re claim 9:  Samid further shows wherein the constraint is associated with at least two fragments of the currency 
(para 21, discussing a payee receiving a digital coin in conjunction with paras 20, 21(lines 1-8), showing fraction of currency, e.g., 1 cent, and can transfer digital coin as a method of payment for any desired transaction.  Also shows examples of a currency unit - e.g. a hundred dollar coin being split into two $50 coins which are fractions of the hundred dollar coin (para 27).   Examiner notes that bits of a currency or groups of bits of a currency are interpreted as fragments).
   Re claim 10: Samid further shows: 
      associating a set of fractions of the currency with a constraint
(para 21, discussing a payee receiving a digital coin); in conjunction with paras 20, 21(lines 1-8), showing fraction of currency, e.g., 1 cent, and can transfer digital coin as a method of payment for any desired transaction.  Also shows examples of a currency unit - e.g. a hundred dollar coin being split into two $50 coins which are fractions of the hundred dollar coin (para 27).   Paragraphs 19 and 27 describe metadata associated with parameters of a coin where the data of the original coin will be carried in the split off coins headers as meta tags); and 
    selecting which of the fractions to use, in a transaction, based on relating the constraint of the set of fractions to a rule 
(paras 20, 27, showing bits determined as needed for a transaction, where a constraint is interpreted as a value of a bit or bits in conjunction with handling rules to facilitate payment (para 145)). 
   Re claim 12:  Samid shows a computer-implemented method of defining and using a data structure describing a virtual currency, the method comprising, using a plurality of computer processors: 
      associating a fraction of a digital currency unit with a constraint
(paras 3, 19, showing bit currency (fraction of a coin) on the internet with network computing nodes; paras 20, 21(lines 1-8), showing fraction of currency, e.g., 1 cent, and can transfer digital coin as a method of payment for any desired transaction.  Also shows examples of a currency unit - e.g. a hundred dollar coin being split into two $50 coins which are fractions of the hundred dollar coin (para 27).  Paragraphs 50 and 51 show associating the currency with what the reference labels as attributes; however, Examiner notes that if coin (or fraction) is associated with a value, that value presents a  constraint on the coin’s use in transactions (must be lower than value of coin(s)); para 59 shows information about the value of a coin)        by a computer processor among the computer processors (paras 309, 331);  
    modifying, by a computer processor among the computer processors, digital data structures including a constraint (paras 44, 45- This setup appears more economic as data storage and communication are concerned..., showing “bits” as data structures that store value, and as transactions are done, changing the remaining value (para 80 - Drain-only are coins which are issued at a given value, and as the bits are being paid, a status indicator is constantly updated from the maximum value of the coin down, gradually, to zero,  in conjunction with paras 309, 331); and    
   selecting, by a computer processor among the computer processors, whether or not to accept the fraction in a transaction based on a constraint associated with a receiving account 
((see, e.g., para 21, discussing a payee receiving a digital coin of a value and checking for redeemability (interpreted as account constraint)).  
  The limitations of claims 13-16, 19 and 21 closely parallel the limitations of claims 1-4, 7 and 10, and are therefore rejected under a similar rationale.  
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 5, 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Samid in view of Regev (U.S. 2020/0082360).
   Re claim 5:  Samid shows the method of claim 4, but does not expressly show selecting to exchange a first fraction in a first account with a second fraction in a second account such that first and second values in the respective first and second accounts are increased. 
   Regev shows selecting to exchange a first fraction in a first account with a second fraction in a second account such that first and second values in the respective first and second accounts are increased 
(paras 18, showing transfer of fractions of currency, (paras 27 – For example, a request to exchange crypto-token 101 may indicate an amount of crypto-token 101 to be exchanged for an amount of another cryptocurrency, an amount of another currency, and/or another item of value…, para 28-  In various implementations, each time crypto-token…is transferred from one wallet (e.g., wallet 11A) to another wallet (e.g., wallet 11B), the transfer (or transfer request) is automatically received by smart contract 224 and para 39- user devices.) 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the managing of fractions of currency of Samid by the process of exchanging fractions shown in Regev.  One of ordinary skill in the art would have been motivated to make this modification as users may determine it is more beneficial to them to hold fractions in one type of currency over another.      
   Re claim 6:  Samid shows the method of claim 5, but does not show wherein the exchange is performed by first and second computing devices over a direct network connection. 
   Regev shows wherein the exchange is performed by first and second computing devices over a direct network connection (paras 27, 28, 39, fig 1).  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the managing of fractions of currency of Samid by the Regev showing communicating to exchange fractions. One of ordinary skill in the art would have been motivated to make this modification in order to access user wallets separately holding the currency.
   Re claims 17 and 18:  The limitations closely parallel the limitations of claims 5 and 6, and are therefore rejected under a similar rationale. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Samid in view of Proctor et al. (U.S. 2016/0042342).
   Re claim 11: Samid shows the method of claim 5, but does not show automatically performing the exchange based on locations of owners of the first and second accounts.
Proctor shows automatically performing an exchange of assets based on location of transacting devices (para 107, where devices, having been determined to be near each other, are able to engage in an automatic exchange). 
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the managing of fractions of currency of Samid by the process of exchanging assets between nearby users in Proctor.  One of ordinary skill in the art would have been motivated to make this modification as a means of providing information, without any extensive research first required by the user, about possibilities of engaging in potentially beneficial asset exchanges.       

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                                                                                                                                                                                                            /JOSEPH W. KING/Primary Examiner, Art Unit 3696